                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 1 of 31



                                                    1 Brian A. Howie (026021)
                                                      brian.howie@quarles.com
                                                    2 QUARLES & BRADY LLP
                                                      Firm State Bar No. 00443100
                                                    3 One Renaissance Square
                                                      Two N. Central Ave.
                                                    4 Phoenix, AZ 85004-2391
                                                      Telephone: (602) 229-5200
                                                    5
                                                      Alex M. Weingarten* (CA 204410)
                                                    6 amweingarten@venable.com
                                                      Celeste M. Brecht* (CA 238604)
                                                    7 cmbrecht@venable.com
                                                      Jeffrey K. Logan* (CA 136962)
                                                    8 jklogan@venable.com
                                                      Steven E. Swaney* (CA 221437)
                                                    9 seswaney@venable.com
                                                      VENABLE LLP
                                                   10 2049 Century Park East, Suite 2300
                                                      Los Angeles, CA 90067
                                                   11 Telephone: (310) 229-9900
                                                   12 Attorneys for Plaintiffs
              2049 CENTURY PARK EAST, SUITE 2300




                                                      Xponential Fitness LLC, AKT Fitness, LLC,
                                                   13 Club Pilates Franchise, LLC,
                      LOS ANGELES, CA 90067




                                                      CycleBar Franchising, LLC, PB Franchising,
VENABLE LLP




                                                   14 LLC, Row House Franchise, LLC,
                           310.229.9900




                                                      Stretch Lab Franchise, LLC and Yoga Six
                                                   15 Franchise, LLC
                                                   16 *Admitted Pro Hac Vice
                                                   17                     IN THE UNITED STATES DISTRICT COURT
                                                   18                           FOR THE DISTRICT OF ARIZONA
                                                   19   Xponential Fitness LLC, a Delaware limited       Case No.: 2:20-cv-01310- DJH
                                                   20   liability company; AKT Franchise, LLC, a
                                                        Delaware limited liability company; Club         FIRST AMENDED COMPLAINT
                                                   21   Pilates Franchise, LLC, a Delaware limited       FOR DECLARATORY RELIEF,
                                                        liability company; CycleBar Franchising, LLC,    INJUNCTIVE RELIEF AND
                                                   22   an Ohio limited liability company; PB            DAMAGES
                                                   23   Franchising, LLC, a Delaware limited liability
                                                        company; Row House Franchise, LLC, a             DEMAND FOR JURY TRIAL
                                                   24   Delaware limited liability company; Stretch
                                                   25   Lab Franchise, LLC, a Delaware limited
                                                        liability company; Yoga Six Franchise, LLC, a
                                                   26   Delaware limited liability company,
                                                   27                       Plaintiffs,
                                                   28
                                                              vs.
                                                         Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 2 of 31



                                                    1    Douglas A. Ducey, Governor of the State of
                                                    2    Arizona, in his official capacity; Arizona
                                                         Department of Health Services; and Dr. Cara
                                                    3    M. Christ, in her official capacity as the
                                                         Director for the Arizona Department of Health
                                                    4    Services,
                                                    5
                                                                              Defendants.
                                                    6
                                                    7
                                                    8          Plaintiffs Xponential Fitness LLC, AKT Franchise, LLC, Club Pilates Franchise,
                                                    9 LLC, CycleBar Franchising, LLC, PB Franchising, LLC, Row House Franchise, LLC,
                                                   10 Stretch Lab Franchise, LLC and Yoga Six Franchise, LLC (collectively, “Plaintiffs”),
                                                   11 through their undersigned attorneys, bring this First Amended Complaint for declaratory,
                                                   12 injunctive relief and damages and in support allege as follows.
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13                                       INTRODUCTION
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14          1.     Plaintiffs recognize that bold and aggressive action must be taken by the
                           310.229.9900




                                                   15 Government to contain COVID-19 outbreaks and protect the public, but the particular
                                                   16 action taken by Governor Douglas A. Ducey’s Executive Order 2020-43 (“E.O. 2020-43”
                                                   17 or the “Order”), dated June 29, 2020, constitutes an arbitrary and ineffective approach.
                                                   18 Pursuant to the Order, Arizona closed all indoor gymnasiums and fitness studios without
                                                   19 considering the voluminous safety precautions that Plaintiffs have adopted and
                                                   20 implemented to reopen safely, while at the same time randomly allowing other
                                                   21 businesses, such as casinos, tattoo parlors, golf courses and liquor stores to continue
                                                   22 operating virtually unchecked. Plaintiffs are committed to public health, including
                                                   23 physical exercise and the extensive benefits it provides. Governor Ducey and the
                                                   24 Arizona Department of Health Services (“ADHS”) must adopt a responsible approach,
                                                   25 not one that fails to protect the health of its citizens and penalizes responsible businesses
                                                   26 in the process.
                                                   27          2.     Unlike the first go around, Governor Ducey and his administration, as well
                                                   28 as ADHS, now have at their disposal sufficient medical and scientific knowledge and

                                                                                                     1
                                                         Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 3 of 31



                                                    1 experience to understand what measures or protocols are effective short of a complete
                                                    2 shutdown of business activity to combat the recent spike of COVID-19. Governor Ducey
                                                    3 has, in fact, prescribed the use of these protocols as recommended or mandated by
                                                    4 ADHS, the Center for Disease Control and Prevention (the “CDC”), the Department of
                                                    5 Labor, and the Occupational Safety and Health Administration (“OSHA”) as a condition
                                                    6 for allowing businesses to reopen or operate in Arizona following the shutdown due to
                                                    7 COVID-19. As with other businesses, Plaintiffs have already successfully developed,
                                                    8 established and implemented policies adopting these protocols in accordance with the
                                                    9 State’s mandate. There is not a single report of any employee or customer of Plaintiffs’
                                                   10 franchises contracting COVID-19 as a result of their working or exercising at any of their
                                                   11 fitness studios that are mandated to close under E.O. 2020-43. The Order, however, fails
                                                   12 to articulate what else Plaintiffs need to do in order to resume operation. Plaintiffs’
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 facilities already comply with all applicable COVID-19 guidance and Plaintiffs have
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 already demonstrated their facilities can safely operate.
                           310.229.9900




                                                   15         3.      To make matters worse, the Order lacks any process or procedure for
                                                   16 affected business owners such as Plaintiffs to restore their constitutionally protected
                                                   17 rights to work and pursue their lawful business enterprises. The Order vaguely references
                                                   18 a “form” requiring attestation of “compliance with guidance issued by ADHS,” which
                                                   19 will be necessary for businesses to seek permission to reopen. But the Governor issued
                                                   20 the Order over three weeks ago, and, despite the fact that these businesses are ostensibly
                                                   21 supposed to reopen within a matter of just a few days, ADHS has still not issued the
                                                   22 attestation “form.” Nor has the Governor or ADHS set forth any “guidance” for
                                                   23 businesses to follow beyond the guidelines that are already in place (and which Plaintiffs
                                                   24 are already following). The Governor and ADHS have represented that the attestation
                                                   25 form and the procedures to allow these businesses to reopen will be provided shortly. On
                                                   26 the basis of those representations, the Governor and ADHS have been given wide latitude
                                                   27 to keep these businesses closed. Nonetheless, the Governor and ADHS have offered
                                                   28 nothing and despite empty promises to the contrary – there is no meaningful process in

                                                                                                     2
                                                         Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 4 of 31



                                                    1 place by which these businesses can attempt to reopen. In the absence of any actual
                                                    2 procedure for Plaintiffs to seek to reopen their businesses, the Order effectively closes
                                                    3 Plaintiffs’ businesses indefinitely without affording Plaintiffs any due process.
                                                    4         4.     Defendants’ ongoing refusal to provide affected businesses with the “form”
                                                    5 or “guidance” referenced in E.O. 2020-43 proves that any “process” outlined in the Order
                                                    6 is empty and illusory—and that the shutdown of Plaintiffs’ businesses is effectively
                                                    7 indefinite. As the Arizona Superior Court made clear when addressing a constitutional
                                                    8 challenge to E.O. 2020-43 brought by another affected business owner, “[c]ertainly a
                                                    9 permanent taking or a permanent shutdown order would implicate a Constitutionally-
                                                   10 protected property interest.” Order at 7, Mountainside Fitness Acquisitions LLC v.
                                                   11 Ducey, No. CV2020-093916 (Ariz. Sup. Ct. Maricopa County July 6, 2020). Given the
                                                   12 irreparable harm being done to businesses as a result of E.O. 2020-43, that court warned
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 Defendants that it was “greatly concerned about implementation” of the Order, and stated
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 that “if the form is not available well in advance of July 27, then the Governor runs the
                           310.229.9900




                                                   15 real risk of depriving aggrieved businesses of any real process at all.” Id. at 8 (emphasis
                                                   16 added). The Arizona Superior Court issued that warning 16 days ago, yet the ADHS
                                                   17 website still states that “[p]ursuant to E.O. 2020-43, we are developing an attestation
                                                   18 form where entities can attest they are in compliance with issued ADHS guidance related
                                                   19 to COVID-19 business operations.” Nor has the Governor or ADHS set forth any
                                                   20 “guidance” for businesses to follow beyond the guidelines that are already in place (and
                                                   21 which Plaintiffs are already following).
                                                   22         5.     Defendants’ purposeful inaction runs afoul of Plaintiffs’ constitutional
                                                   23 rights and blatantly ignores the Superior Court’s holding in Mountainside Fitness that
                                                   24 “[i]f meaningful process is not provided, then injunctive relief may ultimately be
                                                   25 ordered.” Id. Although E.O. 2020-43 is related to important public health goals,
                                                   26 Defendants must provide real and timely due process to affected businesses, as the
                                                   27 Mountainside Fitness Court aptly observed:
                                                   28

                                                                                                    3
                                                         Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 5 of 31



                                                    1               Timing here is everything. In order for the procedure set forth
                                                                    in the EO to have any real meaning, it must be in place and
                                                    2               available to aggrieved businesses in a timely fashion. If not,
                                                                    then the purported process is in fact illusory. Justice delayed
                                                    3               is indeed justice denied. If process is not provided in a
                                                                    reasonably timely fashion, then there really is no process. In
                                                    4               sum, the process provided must be adequate.
                                                    5
                                                        Mountainside Fitness Order at 7-8. Despite the Arizona Superior Court’s warning nearly
                                                    6
                                                        three weeks ago that “[p]rocedural due process does not completely disappear in time of
                                                    7
                                                        hardship,” Defendants have done nothing to provide any process to affected business
                                                    8
                                                        owners, much less constitutionally adequate process under prevailing law.
                                                    9
                                                               6.     Although Governor Ducey has broad authority to exercise the “police
                                                   10
                                                        powers” of the State, it is not without constitutional limitation. Because of the
                                                   11
                                                        devastating impact on Plaintiffs of a blanket shutdown of their businesses and the
                                                   12
              2049 CENTURY PARK EAST, SUITE 2300




                                                        effectiveness of alternative policies that Governor Ducey has already put in place for
                                                   13
                                                        businesses to follow to mitigate COVID-19, the re-closing of Plaintiffs’ businesses as
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14
                           310.229.9900




                                                        required under E.O. 2020-43 is not reasonable or necessary for the accomplishment of its
                                                   15
                                                        purpose. As such, E.O. 2020-43 violates Plaintiffs’ rights under the Due Process Clause,
                                                   16
                                                        the Equal Protection Clause of the United States and Arizona Constitutions, as well as the
                                                   17
                                                        Takings Clause and the Contracts Clause of the United States Constitution. In addition to
                                                   18
                                                        monetary damages, Plaintiffs therefore seek an order declaring E.O. 2020-43
                                                   19
                                                        unconstitutional and enjoining the enforcement of the Order as to Plaintiffs and their
                                                   20
                                                        businesses in Arizona.
                                                   21
                                                                                              THE PARTIES
                                                   22
                                                               7.     Plaintiff Xponential Fitness LLC is a limited liability company organized
                                                   23
                                                        under the laws of the State of Delaware and has its principal place of business located in
                                                   24
                                                        the State of California.
                                                   25
                                                               8.     Plaintiff AKT Franchise, LLC is a limited liability company organized
                                                   26
                                                        under the laws of the State of Delaware and has its principal place of business located in
                                                   27
                                                        the State of California.
                                                   28

                                                                                                     4
                                                            Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 6 of 31



                                                    1           9.    Plaintiff Club Pilates Franchise, LLC is a limited liability company
                                                    2 organized under the laws of the State of Delaware and has its principal place of business
                                                    3 located in the State of California.
                                                    4           10.   Plaintiff CycleBar Franchising, LLC is a limited liability company
                                                    5 organized under the laws of the State of Ohio and has its principal place of business
                                                    6 located in the State of California.
                                                    7           11.   Plaintiff PB Franchising, LLC is a limited liability company organized
                                                    8 under the laws of the State of Ohio and has its principal place of business located in the
                                                    9 State of California.
                                                   10           12.   Plaintiff Row House Franchise, LLC is a limited liability company
                                                   11 organized under the laws of the State of Delaware and has its principal place of business
                                                   12 located in the State of California.
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13           13.   Plaintiff Stretch Lab Franchise, LLC is a limited liability company
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 organized under the laws of the State of Delaware and has its principal place of business
                           310.229.9900




                                                   15 located in the State of California.
                                                   16           14.   Plaintiff Yoga Six Franchise, LLC is a limited liability company organized
                                                   17 under the laws of the State of Delaware and has its principal place of business located in
                                                   18 the State of California.
                                                   19           15.   Defendant Douglas A. Ducey is sued in his official capacity as Governor of
                                                                              1
                                                   20 the State of Arizona.
                                                   21           16.   Defendant Dr. Cara M. Christ is the Director of the Arizona Department of
                                                   22 Health Services. Dr. Christ is an appointed officer of the State of Arizona and is sued in
                                                   23 her official capacity as Director of ADHS.
                                                   24           17.   Defendant Arizona Department of Health Services is the State of Arizona’s
                                                   25 principal public health agency, which operates at the direction of Dr. Christ. ADHS sets
                                                   26
                                                   27   The State of Arizona was previously named as a Defendant in this litigation. On
                                                        1
                                                      July 14, 2020, the Court subsequently granted Arizona’s Motion to Dismiss. (Dkt. 46 at
                                                   28 fn. 1). Based on the Court’s ruling, the State of Arizona has been dropped as a party in
                                                      the First Amended Complaint.
                                                                                                    5
                                                         Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 7 of 31



                                                    1 standards for personal and community health programs directed at disease prevention and
                                                    2 control, emergency preparedness, health promotion, and other matters including issuing
                                                    3 guidance relating to COVID-19 business operations.
                                                    4                               JURISDICTION AND VENUE
                                                    5         18.    This Court has subject matter jurisdiction over Plaintiffs’ claims pursuant to
                                                    6 28 U.S.C. §§ 1331 and 2201(a). There is federal question jurisdiction under 28 U.S.C.
                                                    7 § 1331 because Plaintiffs allege violations of the federal Constitution. Plaintiffs seek a
                                                    8 declaration of their rights pursuant to the Federal Declaratory Judgment Act, 28 U.S.C.
                                                    9 § 2201, over which there is an actual controversy after Governor Ducey’s issuance of
                                                   10 E.O. 2020-43. This Court has supplemental jurisdiction over Plaintiffs’ state law claims
                                                   11 pursuant to 28 U.S.C. § 1367(a) because they are part of the same case and controversy
                                                   12 as Plaintiffs’ federal law claims.
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13         19.    This Court has personal jurisdiction over Defendants because (a) they are
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 located in the District in which this action was filed; and (b) many of the actions giving
                           310.229.9900




                                                   15 rise to these claims occurred in and/or were directed from this District.
                                                   16         20.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c).
                                                   17                                FACTUAL ALLEGATIONS
                                                   18                    Plaintiffs’ Fitness Brands and Franchises in Arizona
                                                   19         21.    Plaintiff Xponential Fitness LLC is the curator of the best brands across
                                                   20 every vertical in the boutique fitness industry, including Pilates, cycle, dance, rowing,
                                                   21 stretch and yoga. Through their franchises, these brands are available in 50 studios
                                                   22 located in Arizona that collectively have more than 750 employees, provide fitness
                                                   23 services to more than 20,000 customers and generated more than $14 million in revenue
                                                   24 in 2019. To be clear, these franchises are not “big box” gyms; they are boutique, curated
                                                   25 exercise studios that are already limited in size and designed to accommodate only
                                                   26 smaller groups of people at a given time.
                                                   27         22.    Plaintiff AKT Franchise, LLC manages the licensing, systems and
                                                   28 processes employed in operating the franchise system for the fitness brand AKT, a dance-

                                                                                                    6
                                                         Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 8 of 31



                                                    1 based cardio concept offering a unique combination of four modalities—toning, interval,
                                                    2 circuit and dance. The Company has one franchise located in Arizona and has adopted
                                                    3 and implemented certain written policies and procedures in compliance with the
                                                    4 measures recommended or issued by the ADHS, the CDC, and OSHA as applicable to
                                                    5 the AKT franchise in Arizona.
                                                    6          23.    Plaintiff Club Pilates Franchise, LLC manages the licensing, systems and
                                                    7 processes employed in operating the franchise system for the fitness brand Club Pilates,
                                                    8 the largest network of reformer-based group Pilates studios in the world. A consistent
                                                    9 Pilates practice will improve posture, strengthen the core and correct muscle imbalances,
                                                   10 creating a strong foundation for movement. The Company has twenty-three franchises
                                                   11 located in Arizona and has adopted and implemented certain written policies and
                                                   12 procedures in compliance with the measures recommended or issued by ADHS, the CDC,
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 and OSHA as applicable to the Club Pilates franchises in Arizona.
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14          24.    Plaintiff CycleBar Franchising, LLC manages the licensing, systems and
                           310.229.9900




                                                   15 processes employed in operating the franchise system for the fitness brand CycleBar, the
                                                   16 world’s largest premium indoor cycling brand. Each workout provides a 45-minute low-
                                                   17 impact, high-intensity cycling experience for people of all ages and body types. The
                                                   18 Company has seven franchises located in Arizona and has adopted and implemented
                                                   19 certain written policies and procedures in compliance with the measures recommended or
                                                   20 issued by ADHS, the CDC, and OSHA as applicable to the CycleBar franchises in
                                                   21 Arizona.
                                                   22          25.    Plaintiff PB Franchising, LLC manages the licensing, systems and
                                                   23 processes employed in operating the franchise system for the fitness brand Pure Barre,
                                                   24 which offers a range of class offerings that target strength, cardio and flexibility for
                                                   25 people of all levels, providing clients with self-focused time to transform the body and
                                                   26 mind. The Company has twelve franchises located in Arizona and has adopted and
                                                   27 implemented certain written policies and procedures in compliance with the measures
                                                   28 recommended or issued by ADHS, the CDC, and OSHA as applicable to the Pure Barre

                                                                                                     7
                                                         Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 9 of 31



                                                    1 franchises in Arizona.
                                                    2          26.     Plaintiff Row House Franchise, LLC manages the licensing, systems and
                                                    3 processes employed in operating the franchise system for the fitness brand Row House,
                                                    4 which is based on the idea that rowing is simply the most efficient, low-impact, high-
                                                    5 energy, full-body workout for any fitness level. The Company has one franchise located
                                                    6 in Arizona and has adopted and implemented certain written policies and procedures in
                                                    7 compliance with the measures recommended or issued by ADHS, the CDC, and OSHA
                                                    8 as applicable to the Row House franchise in Arizona.
                                                    9          27.     Plaintiff Stretch Lab Franchise, LLC manages the licensing, systems and
                                                   10 processes employed in operating the franchise system for the fitness brand StretchLab,
                                                   11 which offers one-on-one assisted stretching services to increase mobility and flexibility,
                                                   12 help reduce pain, decrease muscle aches, improve posture, reduce recovery time and
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 enhance quality of life. The Company has four franchises located in Arizona and has
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 adopted and implemented certain written policies and procedures in compliance with the
                           310.229.9900




                                                   15 measures recommended or issued by ADHS, the CDC, and OSHA as applicable to the
                                                   16 StretchLab franchises in Arizona.
                                                   17          28.     Plaintiff Yoga Six Franchise, LLC manages the licensing, systems and
                                                   18 processes employed in operating the franchise system for the fitness brand Yoga Six,
                                                   19 which offers six different class types in the art of practicing yoga to help in controlling
                                                   20 the mind, body and soul. The Company has two franchises located in Arizona and has
                                                   21 adopted and implemented certain written policies and procedures in compliance with the
                                                   22 measures recommended or issued by ADHS, the CDC, and OSHA as applicable to the
                                                   23 Yoga Six franchises in Arizona.
                                                   24                COVID-19 and the Closure of Plaintiffs’ Businesses in Arizona
                                                   25          29.     On or about January 31, 2020, Secretary Alex Azar of the United States
                                                   26 Department of Health and Human Services declared a public health emergency to address
                                                   27 COVID-19. This declaration followed a declaration by the World Health Organization
                                                   28 that the spread of the virus constituted a public emergency of international concern.

                                                                                                     8
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 10 of 31



                                                    1         30.    On March 13, 2020, President Donald J. Trump issued Proclamation 994
                                                    2 declaring the COVID-19 outbreak in the United States constituted a national emergency,
                                                    3 beginning March 1, 2020. Since then, the American people generally have united behind
                                                    4 a policy of mitigation strategies, including social distancing, to flatten the curve of
                                                    5 infections and reduce the spread of the SARS–CoV–2 virus that causes COVID-19. As a
                                                    6 result, the United States economy took a major hit, with national unemployment claims
                                                    7 reaching historic levels. In the days between the national emergency declaration and
                                                    8 April 11, 2020, more than 22 million Americans reportedly filed for unemployment.
                                                    9         31.    On March 11, 2020, Governor Ducey issued a Declaration of Emergency
                                                   10 and Executive Order 2020-07 to provide health officials and administrators with tools and
                                                   11 guidance necessary to combat the spread of COVID-19. The Emergency Declaration
                                                   12 established the ADHS as the entity responsible for coordinating all matters pertaining to
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 the public health emergency response of the State.
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14         32.    On March 19, 2020, Governor Ducey issued Executive Order 2020-09
                           310.229.9900




                                                   15 closing all bars, movie theaters and indoor gyms and fitness clubs effective March 20,
                                                   16 2020, until further notice. This Order also closed all restaurants in State counties with
                                                   17 confirmed cases of COVID-19 to on-site dining until further notice.
                                                   18         33.    On March 23, 2020, Governor Ducey issued Executive Order 2020-12
                                                   19 clarifying business and operations deemed “essential” in limiting the spread of COVID-
                                                   20 19, while providing relief to families, individuals and businesses impacted. This Order
                                                   21 recognized the importance of mental and physical health, exercise and fitness as being
                                                   22 essential to the lives of Arizonans, allowing for, among other things, the provision of
                                                   23 outdoor recreation activities such walking, hiking, biking and golfing with social
                                                   24 distancing as essential businesses in the State of Arizona. This Order also allowed for
                                                   25 other “essential” functions that promote the health, safety and welfare of the state or
                                                   26 assist others in fulfilling such functions, including professional and personal service
                                                   27 providers whose services are rendered indoors to foster the health and well-being of
                                                   28 Arizonans.

                                                                                                     9
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 11 of 31



                                                    1                  The Reopening of Arizona and of Plaintiffs’ Businesses
                                                    2         34.     On April 29, 2020, Governor Ducey issued Executive Order 2020-33
                                                    3 instituting a “Stay home, Stay healthy, Stay connected” policy to promote physical
                                                    4 distancing, while also encouraging social connectedness. Under this Order, all businesses
                                                    5 classified as “Essential Functions” were to establish and implement social distancing and
                                                    6 sanitation measures established by the United States Department of Labor or ADHS. In
                                                    7 addition, effective May 8, 2020, retailers not classified as essential under Executive
                                                    8 Order 2020-12 and whose business involves the sale of goods were allowed to open,
                                                    9 operate and offers goods for sale to customers in their stores provided they establish and
                                                   10 implement protocols and best practices for businesses to address COVID-19 as outlined
                                                   11 in the Order.
                                                   12         35.     On May 4, 2020, Governor Ducey issued Executive Order 2020-34
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 providing that barbers and cosmetologists may resume operations effective May 8, 2020,
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 provided they establish and implement protocols and best practices for businesses to
                           310.229.9900




                                                   15 address COVID-19, including face coverings for employees and customers, operating by
                                                   16 appointment only and following protocols as directed by ADHS, the CDC, and the
                                                   17 United States Department of Labor Division of Occupational Safety.
                                                   18         36.     On May 12, 2020, Governor Ducey issued Executive Order 2020-36
                                                   19 instituting a “Stay Healthy, Return Smarter, Return Stronger” policy allowing businesses
                                                   20 to gradually and safely open, effective May 16, 2020, in compliance with federal
                                                   21 guidelines to mitigate and prevent the spread of COVID-19. Under this Order, any
                                                   22 business operating in Arizona shall develop, establish and implement policies based on
                                                   23 guidance from ADHS, the CDC, and OSHA to limit and mitigate the spread of
                                                   24 COVID- 19, including: “[¶]a. Promoting healthy hygiene practices; [¶]b. Intensifying
                                                   25 cleaning, disinfection and ventilation practices; [¶]c. Monitoring for sickness; [¶]d.
                                                   26 Ensuring physical distancing; [¶]e. Providing necessary protective equipment; [¶]f.
                                                   27 Allowing for and encouraging teleworking where feasible; [¶]g. Providing plans, where
                                                   28 possible, to return to work in phases; and [¶]h. Limiting the congregation of groups of no

                                                                                                    10
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 12 of 31



                                                    1 more than 10 persons when feasible in relation to the size of the location.”
                                                    2         37.    Executive Order 2020-36 also provided for the issuance of “Guidance for
                                                    3 Gyms and Fitness Providers” stating as follows:
                                                    4                                        [see next page]
                                                    5
                                                    6
                                                    7
                                                    8
                                                    9
                                                   10
                                                   11
                                                   12
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14
                           310.229.9900




                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                                   11
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 13 of 31



                                                    1
                                                    2
                                                    3
                                                    4
                                                    5
                                                    6
                                                    7
                                                    8
                                                    9
                                                   10
                                                   11
                                                   12
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14
                           310.229.9900




                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                            12
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 14 of 31



                                                    1          38.    On or about May 16, 2020, Plaintiffs’ businesses in Arizona began to
                                                    2 reopen in accordance with the policies and guidance provided under Executive Order
                                                    3 2020-36. Plaintiffs have developed, established and implemented detailed and
                                                    4 comprehensive written policies and procedures based on guidance from the CDC, OSHA
                                                    5 and ADHS for reopening their businesses, including the following:
                                                    6          • Contactless check-in procedures including a plastic shield between
                                                    7            receptionists and guests;

                                                    8          • Limited ingress/egress into studios to ensure six feet of separation
                                                    9            during entry and exit;

                                                   10          • Mandatory mask policy;
                                                   11
                                                               • Gloves and hand sanitizer provided for staff and clients;
                                                   12
              2049 CENTURY PARK EAST, SUITE 2300




                                                               • No-contact temperature checks;
                                                   13
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14          • Reduced class sizes to maximize equipment spacing to maintain six feet
                           310.229.9900




                                                                 separation between customers at all times during exercise;
                                                   15
                                                   16          • Requiring customers to bring their own exercise equipment where
                                                                 applicable (e.g. yoga mats);
                                                   17
                                                   18          • Stringent sanitizing procedures and cleaning protocols prior to every
                                                                 class;
                                                   19
                                                               • Floor stickers and other signage throughout studios to reinforce social
                                                   20            distancing;
                                                   21
                                                               • Offering hybrid in-studio and livestream classes; and
                                                   22
                                                   23          • Strict adherence to EEOC and OSHA guidelines for safeguarding
                                                                 employees.
                                                   24
                                                               39.    On June 17, 2020, Governor Ducey issued Executive Order 2020-40
                                                   25
                                                        providing that businesses shall assist in efforts to “Contain the Spread,” by updating and
                                                   26
                                                        enforcing written policies in accordance with Executive Order 2020-36. The Order
                                                   27
                                                        further provided that this provision shall be enforced by law enforcement and regulatory
                                                   28
                                                        agencies that have jurisdiction over the businesses as prescribed in paragraph 5 thereof.

                                                                                                    13
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 15 of 31



                                                    1                Executive Order 2020-43 and Reclosure of Plaintiffs’ Businesses
                                                    2          40.     On June 29, 2020, Governor Ducey issued E.O. 2020-43 requiring that all
                                                    3 “[i]ndoor gyms and fitness clubs or centers,” among other businesses, “pause operations”
                                                    4 effective June 29, 2020, at 8:00 p.m., until at least July 27, 2020, unless extended. Under
                                                    5 this Order, businesses closed by the State may “receive authorization to reopen” after
                                                    6 they “submit a form as prescribed by [ADHS] that attests the entity is in compliance with
                                                    7 guidance issued by ADHS related to COVID-19 business operations.” The responsibility
                                                    8 of the attestation form is delegated to Dr. Christ, whose statutory authorities allow her to
                                                    9 close fitness centers, including Plaintiffs’ facilities. To date, over three weeks after the
                                                   10 Order was declared, no “form” exists as prescribed by the Order, and apparently will not
                                                   11 be available “until at least July 27, 2020,” or even longer if the Order is “extended.” The
                                                   12 Order fails to provide any post-deprivation due process.
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13          41.     In broadly shutting down all facets of an entire industry, Governor Ducey
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 has disregarded the very findings and policies set forth in his own prior Executive Orders
                           310.229.9900




                                                   15 in mandating social distancing and the related measures to mitigate and prevent the
                                                   16 spread of COVID-19. E.O. 2020-43 was issued without warning and without regard to
                                                   17 the effectiveness of the stringent protocols that Plaintiffs have implemented to protect
                                                   18 against COVID-19. There are no findings that these measures are ineffective when
                                                   19 utilized by indoor gyms or fitness clubs, nor are there any findings that Plaintiffs or their
                                                   20 franchisees somehow failed to properly implement these measures in the boutique studios
                                                   21 they operate. To the contrary, Plaintiffs are in full compliance with the guidance issued
                                                   22 by ADHS related to COVID-19 business operations, and there have been no reported
                                                   23 incidents of customers or employees becoming infected with COVID-19 while exercising
                                                   24 or working at any of Plaintiffs’ franchises in Arizona. The Order fails to provide any
                                                   25 information regarding what Plaintiffs can do in order to operate their facilities more
                                                   26 safely than they already are.
                                                   27          42.     The blanket prohibition in E.O. 2020-43 on the operation of all indoor
                                                   28 gyms and fitness centers is arbitrary, unnecessary and unreasonable. There is no

                                                                                                     14
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 16 of 31



                                                    1 evidence that such a drastic and oppressive measure is necessary to address the recent
                                                    2 increase in COVID-19 infections in Arizona. Nor does E.O. 2020-43 balance the
                                                    3 important need to prevent the further spread of COVID-19 against the equally important
                                                    4 need of citizens to maintain their physical and mental well-being during these difficult
                                                    5 times—while also protecting against economic collapse.
                                                    6          43.   Although implicitly acknowledging that some social activities are riskier
                                                    7 than others, E.O. 2020-43 fails to consider that exercising at a boutique fitness studio
                                                    8 under controlled conditions that are informed by the best scientific and medical
                                                    9 knowledge presents no greater risk of spreading COVID-19 than many other activities
                                                   10 that are currently allowed in Arizona (such as getting a tattoo). Moreover, the physical
                                                   11 and mental health benefits to Arizonans from allowing Plaintiffs to continue operating
                                                   12 under conditions known to mitigate and protect against the risk of spreading COVID-19
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 outweigh the benefits sought in issuing E.O. 2020-43, to say nothing of the devastating
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 economic impacts that the Order imposes on Plaintiffs, their franchisees and their
                           310.229.9900




                                                   15 employees in shutting down all operations of all fitness studios in Arizona, across the
                                                   16 board.
                                                   17          44.   Further, E.O. 2020-43 disproportionately targets certain demographics of
                                                   18 individuals. The Order specifically identifies the need to slow the spread of COVID-19
                                                   19 in Arizona’s 20-44 year-old population. However, the Order fails to provide information
                                                   20 regarding any unique data or concerns associated with other age demographics, including
                                                   21 school-age children, teenagers, retirees, or the elderly. E.O. 2020-43 also provides no
                                                   22 indication as to why gyms and fitness clubs are more likely to be frequented by people
                                                   23 between the ages of 20 to 44 than other businesses, such as tattoo parlors, and there is
                                                   24 nothing to indicate how or why the Order might alter the behavior of people between the
                                                   25 ages of 20 to 44 in a manner so as to promote the health, safety or welfare of either
                                                   26 themselves or other Arizonans. On the contrary, there is no reason to believe that the
                                                   27 Order will induce people between the ages of 20 to 44 to stay at home in order to avoid
                                                   28 association with other people, whether of their own age demographic or otherwise, nor is

                                                                                                   15
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 17 of 31



                                                    1 there any reason to believe that the Order will cause people between the ages of 20 to 44
                                                    2 to associate in places other than Plaintiffs’ fitness studios in a manner that is safer than
                                                    3 their associating at Plaintiffs’ fitness studios in full compliance with the COVID-19
                                                    4 protocols required for them to associate at Plaintiffs’ studios.
                                                    5         45.     Plaintiffs and the other Arizonans who operate and work at Plaintiffs’
                                                    6 franchises have already suffered tremendous hardship from prior closure orders due to
                                                    7 COVID-19 and were just beginning to return to work and get back on their feet, only to
                                                    8 have the rug pulled from under them again. It is as if no one has learned what does and
                                                    9 does not work to mitigate the spread of COVID-19 and the benefits of social distancing
                                                   10 and other measures shown to be effective in mitigating COVID-19 remain unknown. But
                                                   11 none of this is true. The guidelines recommended by the CDC and implemented by the
                                                   12 ADHS are known to be effective in mitigating COVID-19 and continue to be in effect
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 throughout all walks of life in Arizona. In view of this knowledge and experience, the
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 devastating impact to Arizonans from blanket shut-down orders such as E.O. 2020-43 is
                           310.229.9900




                                                   15 totally unnecessary and easily avoidable. As such, E.O. 2020-43 is not only unwise and
                                                   16 irresponsible, it cannot withstand constitutional scrutiny.
                                                   17                          Constitutional Challenges to E.O. 2020-43
                                                   18         46.     Affected business owners have challenged the constitutionality of E.O.
                                                   19 2020-43. In the Mountainside Fitness matter, the Maricopa County Superior Court found
                                                   20 that E.O. 2020-43 was facially sufficient to withstand a due process challenge—but only
                                                   21 because it appeared to contain a process by which gyms and other affected business could
                                                   22 seek to reopen. The Court in that case made clear that if Defendants failed to follow
                                                   23 through on their promise to provide adequate process, and if the “form” was not made
                                                   24 available to affected businesses “well in advance” of July 27, E.O. 2020-43 could not
                                                   25 pass muster under the Arizona Constitution. Order at 8, Mountainside Fitness
                                                   26 Acquisitions LLC v. Ducey, No. CV2020-093916 (Ariz. Sup. Ct. Maricopa County July 6,
                                                   27 2020) (“In order for the procedure set forth in the EO to have any real meaning, it must be
                                                   28 in place and available to aggrieved businesses in a timely fashion. If not, then the

                                                                                                     16
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 18 of 31



                                                    1 purported process is in fact illusory. Justice delayed is indeed justice denied. If process is
                                                    2 not provided in a reasonably timely fashion, then there really is no process.”).
                                                    3         47.    Similarly, in ruling on Plaintiffs’ motion for a temporary restraining order
                                                    4 on July 14, 2020, this Court also found that E.O. 2020-43 contained some measure of due
                                                    5 process, “at least on its face.” Dkt. 46 at 11. But the Court found that “the lack of
                                                    6 timeline to make the waiver process available to affected business is suspect,” and relied
                                                    7 on the Governor’s assurances to the Court “that the form was ‘almost finished’ and could
                                                    8 be expected ‘quite soon.’” Id.; see also Hearing Tr. at pp. 35-36 (counsel for the
                                                    9 Governor representing that the “attestation form is going to be posted quite soon and well
                                                   10 in advance of the July 27th opening date”) (emphasis added). Yet, a week after this
                                                   11 Court’s ruling, and only five days before the July 27 reopening date, Defendants have
                                                   12 still failed to provide the “form” and “guidance” referenced in the Order.
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13         48.    Despite receiving clear messages from this Court and the Maricopa County
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 Superior Court that the constitutionality of E.O. 2020-43 hinged upon the provision of a
                           310.229.9900




                                                   15 meaningful and timely process to allow affected businesses to reopen, and that the
                                                   16 “attestation form” procedure vaguely referenced in the Order must be issued forthwith,
                                                   17 Defendants have done nothing. Thus, Plaintiffs and other affected business owners are
                                                   18 no closer to knowing how or when they can seek permission to reopen, much less any
                                                   19 closer to actually being able to reopen and to continue pursuing their lawful business
                                                   20 activities. The Order’s indefinite closure of Plaintiffs’ business has caused—and is
                                                   21 continuing to cause—irreparable harm to Plaintiffs’ constitutionally protected property
                                                   22 and liberty interests in their businesses’ goodwill and reputation.
                                                   23                                FIRST CLAIM FOR RELIEF
                                                   24                             Violation of the Due Process Clause
                                                   25         49.    Plaintiffs hereby reallege and incorporate all prior allegations of this
                                                   26 Complaint as if set forth fully herein.
                                                   27         50.    The Fourteenth Amendment to the United States Constitution provides in
                                                   28 pertinent part: “No state shall make or enforce any law which shall abridge the privileges

                                                                                                    17
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 19 of 31



                                                    1 or immunities of citizens of the United States; nor shall any state deprive any person of
                                                    2 life, liberty, or property, without due process of law….”
                                                    3          51.    The Fifth Amendment to the United States Constitution provides in
                                                    4 pertinent part: “No person shall be … deprived of life, liberty, or property, without due
                                                    5 process of law….”
                                                    6          52.    Plaintiffs have a protected property interest in operating a lawful business
                                                    7 and in the goodwill of their businesses, which has taken years to cultivate. Plaintiffs have
                                                    8 expended substantial time, effort and resources into building their brands’ reputations for
                                                    9 exceptional and unique fitness experiences. Plaintiffs’ membership figures demonstrate
                                                   10 the strength of the goodwill they have built. Plaintiffs’ property interest in their
                                                   11 businesses and hard-earned business goodwill is protected by the Due Process Clause of
                                                   12 the Fifth and Fourteenth Amendments to the United States Constitution.
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13          53.    Plaintiffs’ right to work and to operate their lawful businesses are also
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 protected liberty interests under the Due Process Clause of the Fifth and Fourteenth
                           310.229.9900




                                                   15 Amendments to the United States Constitution.
                                                   16          54.    In issuing E.O. 2020-43, which mandates that all “[i]ndoor gyms and
                                                   17 fitness clubs or centers” shall “pause operations” until at least June 27, 2020, unless
                                                   18 extended, Defendants deprived Plaintiffs of their property and liberty without affording
                                                   19 Plaintiffs a constitutionally adequate process. Specifically, Defendants deprived
                                                   20 Plaintiffs of their protected interests without any hearing or opportunity to demonstrate
                                                   21 that the Order should not apply to them either before or after their business was shut
                                                   22 down. At a minimum, Plaintiffs should have been able to decide for themselves whether
                                                   23 to “pause operations” of their businesses if they were not equipped properly to deal with
                                                   24 the health and safety guidelines issued by ADHS and the CDC in connection with
                                                   25 COVID-19.
                                                   26          55.    Because the issuance of E.O. 2020-43 was procedurally deficient, Plaintiffs
                                                   27 were directly and proximately deprived of their property and liberty rights without
                                                   28 procedural due process of law in violation of the Fifth and Fourteenth Amendments to the

                                                                                                     18
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 20 of 31



                                                    1 United States Constitution.
                                                    2          56.    E.O. 2020-43 deprived Plaintiffs of their property and liberty without due
                                                    3 process rights (even post-deprivation due process) for the additional reason that it has no
                                                    4 rational relation to the purported goal of addressing the recent surge in coronavirus
                                                    5 causes in Arizona. Defendants grouped Plaintiffs’ small, reservation-required boutique
                                                    6 studios with large-scale big box gyms serving hundreds of patrons every day. Plaintiffs
                                                    7 have already implemented extensive precautions to ensure small class sizes, including
                                                    8 strictly enforced social distancing and near-constant sanitation of all equipment. Given
                                                    9 these precautions, not a single COVID-19 case has been traced back to any of Plaintiffs’
                                                   10 facilities. Defendants have no data or other evidence indicating that closing Plaintiffs’
                                                   11 businesses, while allowing the majority of businesses in Arizona to remain open, is
                                                   12 rationally related to Defendants’ purported interest in issuing E.O. 2020-43.
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13          57.    Because E.O. 2020-43 is arbitrary and capricious as applied to Plaintiffs
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 with respect to the shutdown of their businesses, Plaintiffs were directly and proximately
                           310.229.9900




                                                   15 deprived of their property and liberty rights absent substantive due process of law in
                                                   16 violation of the Fifth and Fourteenth Amendments to the United States Constitution.
                                                   17          58.    Because Defendants failed to comply with the procedural and substantive
                                                   18 requirements of the United States Constitution in connection with the deprivation of
                                                   19 Plaintiffs’ property and liberty Plaintiffs have suffered, and will continue to suffer,
                                                   20 irreparable harm to their businesses’ reputation and goodwill. By grouping Plaintiffs’
                                                   21 facilities with high-risk, high-contact businesses like big box gyms, Defendants have
                                                   22 stigmatized Plaintiffs’ facilities as dangerous and responsible for the spread COVID-19.
                                                   23          59.    Plaintiffs have no adequate remedy at law and will suffer serious and
                                                   24 irreparable harm to their constitutional rights unless Defendants are enjoined from
                                                   25 implementing and enforcing E.O. 2020-43 as to Plaintiffs and their franchisees in
                                                   26 Arizona.
                                                   27          60.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
                                                   28 declaratory relief and injunctive relief invalidating and enjoining enforcement of E.O.

                                                                                                    19
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 21 of 31



                                                    1 2020-43 as to Plaintiffs and their franchisees in Arizona.
                                                    2         61.     Plaintiffs found it necessary to engage the services of private counsel to
                                                    3 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
                                                    4 attorneys’ fees pursuant to 42 U.S.C. § 1988.
                                                    5                               SECOND CLAIM FOR RELIEF
                                                    6                           Violation of the Equal Protection Clause
                                                    7         62.     Plaintiffs hereby reallege and incorporate all prior allegations of this
                                                    8 Complaint as if set forth fully herein.
                                                    9         63.     The Fourteenth Amendment to the United States Constitution provides in
                                                   10 pertinent part: “No state shall … deny to any person within its jurisdiction the equal
                                                   11 protection of the laws.”
                                                   12         64.     There is no rational basis to deny Plaintiffs the right to conduct their
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 businesses yet permit other equally “non-essential” and even less “essential” businesses
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 that present substantially the same or a greater risk of the spread of COVID-19 to
                           310.229.9900




                                                   15 continue without a mandatory “pause” in operations of their businesses. This includes
                                                   16 indoor dining, tattoo parlors, barbers, cosmetologists, spas, and casinos.
                                                   17         65.     Plaintiffs have no adequate remedy at law and will suffer serious and
                                                   18 irreparable harm to their constitutional rights unless Defendants are enjoined from
                                                   19 implementing and enforcing E.O. 2020-43 as to Plaintiffs and their franchisees in
                                                   20 Arizona.
                                                   21         66.     Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
                                                   22 declaratory relief and injunctive relief invalidating and enjoining enforcement of E.O.
                                                   23 2020-43 as to Plaintiffs and their franchisees in Arizona.
                                                   24         67.     Plaintiffs found it necessary to engage the services of private counsel to
                                                   25 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
                                                   26 attorneys’ fees pursuant to 42 U.S.C. § 1988.
                                                   27 //
                                                   28 //

                                                                                                     20
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 22 of 31



                                                    1                                THIRD CLAIM FOR RELIEF
                                                    2                                  Violation of Takings Clause
                                                    3          68.    Plaintiffs hereby reallege and incorporate all prior allegations of this
                                                    4 Complaint as if set forth fully herein.
                                                    5          69.    The Fifth Amendment to the United States Constitution provides in relevant
                                                    6 part: “[N]or shall private property be taken for public use, without just compensation.”
                                                    7          70.    The “police power” that is inherent in a sovereign government and reserved
                                                    8 for the States in the Tenth Amendment to the United States Constitution is subject to
                                                    9 constitutional considerations, including the “Takings Clause” in the Fifth Amendment to
                                                   10 the U.S. Constitution. “To justify the State in thus interposing its authority in behalf of
                                                   11 the public, it must appear—First, that the interests of the public … require such
                                                   12 interference; and, second, that the means are reasonably necessary for the
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 accomplishment of the purpose, and not unduly oppressive upon individuals.” Lawton v.
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 Steele, 152 U.S. 133, 137 (1894). The second prong of this test requires consideration of
                           310.229.9900




                                                   15 “such things as the nature of the menace against which [the government action] will
                                                   16 protect, the availability and effectiveness of other less drastic protective steps, and the
                                                   17 loss which appellants will suffer from the imposition of the ordinance.” Goldblatt v.
                                                   18 Hempstead, 369 U.S. 590, 595 (1962).
                                                   19          71.    The interests of the public do not require the closing of Plaintiffs’ business
                                                   20 as mandated under E.O. 2020-34. In prior Executive Orders, Governor Ducey has
                                                   21 already acknowledged that the way to mitigate or prevent the spread of COVID-19 is to
                                                   22 develop, establish and implement policies based on guidance from ADHS, the CDC, and
                                                   23 OSHA to limit and mitigate the spread of COVID-19. Accordingly, in lieu of a blanket
                                                   24 shutdown order, the appropriate response would have been to order Plaintiffs to develop,
                                                   25 establish and implement such policies. In fact, Governor Ducey had already issued such
                                                   26 an order, and the banning of Plaintiffs’ businesses for a second time as mandated in
                                                   27 E.O. 2020-34 was wholly unnecessary.
                                                   28

                                                                                                     21
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 23 of 31



                                                    1          72.    Significantly, E.O. 2020-34 does not ban Plaintiff from operating their
                                                    2 businesses without COVID-19 precautions; it much more broadly bans them from
                                                    3 operating their businesses at all until at least July 27, 2020. An unconstitutional “taking”
                                                    4 is still unconstitutional even if the taking is temporary. “The potential for future relief
                                                    5 does not control … because whatever may occur in the future cannot undo what has
                                                    6 occurred in the past. … If this deprivation amounts to a taking, its limited duration will
                                                    7 not bar constitutional relief. It is well established that temporary takings are as protected
                                                    8 by the Constitution as are permanent ones.” Lucas v. S.C. Coastal Council, 505 U.S.
                                                    9 1003, 1032-1033 (1992).
                                                   10          73.    The shutdown of each of Plaintiffs’ businesses under E.O. 2020-34
                                                   11 constitutes an unconstitutional taking in violation of the Fifth Amendment to the United
                                                   12 States Constitution.
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13                              FOURTH CLAIM FOR RELIEF
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14                      Violation of Due Process, Ariz. Const. Art. 2, § 4
                           310.229.9900




                                                   15          74.    Plaintiffs hereby reallege and incorporate all prior allegations of this
                                                   16 Complaint as if set forth fully herein.
                                                   17          75.    Article 2, § 4 of the Arizona Constitution prohibits deprivation of life,
                                                   18 liberty or property without due process of law.
                                                   19          76.    Plaintiffs’ respective rights to conduct lawful businesses is a protected
                                                   20 property interest.
                                                   21          77.    Plaintiffs were entitled to an opportunity to be heard before enactment of
                                                   22 E.O. 2020-43 to establish Plaintiffs’ businesses are in compliance with guidance issued
                                                   23 by ADHS related to COVID-19 business operations and are not a threat to public health.
                                                   24 Alternatively, Plaintiffs were entitled to an opportunity to be heard immediately after
                                                   25 enactment of E.O. 2020-43 to establish Plaintiffs’ businesses are in compliance with such
                                                   26 guidance and are not a threat to public health.
                                                   27          78.    Defendants’ failure to provide Plaintiffs with an opportunity to be heard
                                                   28 before depriving Plaintiffs of their right to conduct their businesses violates Plaintiffs’

                                                                                                     22
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 24 of 31



                                                    1 procedural due process rights under Article 2, § 4 of the Arizona Constitution.
                                                    2         79.     In addition, there is no rational basis for E.O. 2020-43, and it is arbitrary
                                                    3 and capricious. In accordance with Governor Ducey’s prior Executive Orders, Plaintiffs
                                                    4 were and are already in compliance with guidance issued by ADHS related to COVID-19
                                                    5 business operations, and Defendants’ closure of Plaintiffs’ businesses under E.O. 2020-
                                                    6 43 violates their right under Article 2, § 4 of the Arizona Constitution to be free from
                                                    7 deprivation of property without due process of law.
                                                    8         80.     Plaintiffs have no adequate remedy at law and will suffer serious and
                                                    9 irreparable harm to their constitutional rights unless Defendants are enjoined from
                                                   10 implementing and enforcing E.O. 2020-43 as to Plaintiffs and their franchisees in
                                                   11 Arizona.
                                                   12         81.     Plaintiffs are entitled to declaratory relief and injunctive relief invalidating
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 and enjoining enforcement of E.O. 2020-43 as to Plaintiffs and their franchisees in
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 Arizona.
                           310.229.9900




                                                   15         82.     Plaintiffs are entitled to an award of their attorneys’ fees and costs pursuant
                                                   16 to the private attorney general doctrine.
                                                   17                                FIFTH CLAIM FOR RELIEF
                                                   18                   Violation of Equal Protection, Ariz. Const. Art. 2, § 13
                                                   19         83.     Plaintiffs hereby reallege and incorporate all prior allegations of this
                                                   20 Complaint as if set forth fully herein.
                                                   21         84.     Article 2, § 13 of the Arizona Constitution states: “No law shall be enacted
                                                   22 granting to any citizen, class of citizens, or corporation other than municipal, privileges
                                                   23 or immunities which, upon the same terms, shall not equally belong to all citizens or
                                                   24 corporations.”
                                                   25         85.     In violation of Article 2, § 13 of the Arizona Constitution, E.O. 2020-43
                                                   26 creates an arbitrary classification between indoor gyms or fitness centers, which are
                                                   27 subject to closure, and other equally “non-essential” and even less “essential” businesses,
                                                   28 which are not subject to closure.

                                                                                                      23
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 25 of 31



                                                    1          86.    In violation of Article 2, § 13 of the Arizona Constitution, E.O. 2020-43
                                                    2 arbitrarily classifies indoor gyms or fitness centers such as Plaintiffs that operate with
                                                    3 appropriate COVID protocols with other gyms or fitness centers that do not operate with
                                                    4 appropriate COVID protocols.
                                                    5          87.    Plaintiffs have no adequate remedy at law and will suffer serious and
                                                    6 irreparable harm to their constitutional rights unless Defendants are enjoined from
                                                    7 implementing and enforcing E.O. 2020-43 as to Plaintiffs and their franchisees in
                                                    8 Arizona.
                                                    9          88.    Plaintiffs are entitled to declaratory relief and injunctive relief invalidating
                                                   10 and enjoining enforcement of E.O. 2020-43 as to Plaintiffs and their franchisees in
                                                   11 Arizona.
                                                   12          89.    Plaintiffs are entitled to an award of their attorneys’ fees and costs pursuant
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 to the private attorney general doctrine.
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14                                SIXTH CLAIM FOR RELIEF
                           310.229.9900




                                                   15                       Violation of U.S. Constitution Contracts Clause
                                                   16          90.    Plaintiffs hereby reallege and incorporate all prior allegations of this
                                                   17 Complaint as if set forth fully herein.
                                                   18          91.    Article 1, Section 10 of the United States Constitution provides: “No state
                                                   19 shall . . . pass any . . . Law impairing the Obligation of Contracts.”
                                                   20          92.    Plaintiffs AKT Franchise, LLC, Club Pilates Franchise, LLC, CycleBar
                                                   21 Franchising, LLC, PB Franchising, LLC, Row House Franchise, LLC, Stretch Lab
                                                   22 Franchise, LLC and Yoga Six Franchise, LLC are parties to valid franchise agreements
                                                   23 with individual operators of Plaintiffs’ various fitness brands, including in the State of
                                                   24 Arizona. These contracts establish various rights inuring to Plaintiffs’ benefit, including
                                                   25 the right to receive royalties and other payments from franchisees.
                                                   26          93.    The franchisees are, in turn, parties to contracts with the individual
                                                   27 customers who pay the franchisees for fitness and exercise services and products
                                                   28 provided by Plaintiffs and the franchisees. Plaintiffs are beneficiaries of these contracts

                                                                                                      24
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 26 of 31



                                                    1 because their ability to receive royalties and other payments is directly tied to the
                                                    2 franchisees’ ability to provide fitness services and products to individual customers.
                                                    3         94.    By its terms, E.O. 2020-43 substantially impairs the existing contracts
                                                    4 between Plaintiffs and their franchisees, and between the franchisees and their customers.
                                                    5         95.    If E.O. 2020-43 is enforced and requires Plaintiffs’ franchisees to cease all
                                                    6 operations indefinitely, it would substantially undermine the contracts between Plaintiffs
                                                    7 and their franchisees, and between the franchisees and their customers, because E.O.
                                                    8 2020-43 eliminates the very essence of the contractual bargain in these existing contracts.
                                                    9         96.    If E.O. 2020-43 is enforced and requires Plaintiffs’ franchisees to cease all
                                                   10 operations indefinitely, it would substantially interfere with the reasonable expectations
                                                   11 under existing contracts between Plaintiffs and their franchisees, and between the
                                                   12 franchisees and their customers, because shuttering all indoor gyms and fitness clubs
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 eliminates the primary value of those contracts.
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14         97.    Plaintiffs, their franchisees, and their customers had no reason to anticipate
                           310.229.9900




                                                   15 that E.O. 2020-43 would close all indoor gyms and fitness clubs indefinitely at the time
                                                   16 they bargained for these contracts.
                                                   17         98.    The ability of Plaintiffs’ franchisees to operate fitness studios and to
                                                   18 provide exercise services and products to customers had obvious value and was a
                                                   19 significant factor in Plaintiffs’ bargaining expectations when entering into these
                                                   20 contracts.
                                                   21         99.    E.O. 2020-43 is not drawn in an appropriate and reasonable way to advance
                                                   22 a significant and legitimate public purpose.
                                                   23         100.   E.O. 2020-43’s irrational exemptions—such as allowing casinos, liquor
                                                   24 stores, tanning salons, and other non-essential businesses to continue operations while
                                                   25 shuttering gyms and fitness clubs—demonstrate that E.O. 2020-43 was not a proper
                                                   26 exercise of police power, but instead sought to provide a benefit to special interests while
                                                   27 harming Plaintiffs.
                                                   28

                                                                                                     25
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 27 of 31



                                                    1         101.   E.O. 2020-43 does not reasonably advance the purpose of reducing
                                                    2 community spread of the novel coronavirus, because its exemptions allow other
                                                    3 businesses to continue operations without any reasonable grounds for the disparate
                                                    4 treatment of those businesses and Plaintiffs’ businesses.
                                                    5         102.   E.O. 2020-43 will unreasonably and substantially impair the existing
                                                    6 contracts between Plaintiffs and their franchisees, and between the franchisees and their
                                                    7 customers, because more moderate and narrowly tailored restrictions on indoor gyms and
                                                    8 fitness clubs would have served the State’s purported purpose equally well.
                                                    9         103.   If shutting down indoor gyms and fitness clubs was necessary to reduce the
                                                   10 spread of novel coronavirus, then Defendants would not have irrationally exempted from
                                                   11 numerous categories of business that similarly involve the congregation of individuals in
                                                   12 retail spaces, such as casinos, beauty salons, and “big box” stores, among others.
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13         104.   E.O. 2020-43 therefore violates the Contracts Clause of the U.S.
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 Constitution, and this violation is actionable under Section 1983 of Title 42 of the U.S.
                           310.229.9900




                                                   15 Code.
                                                   16                             SEVENTH CLAIM FOR RELIEF
                                                   17                            Violation of Due Process – Vagueness
                                                   18         105.   Plaintiffs hereby reallege and incorporate all prior allegations of this
                                                   19 Complaint as if set forth fully herein.
                                                   20         106.   The Fifth Amendment to the United States Constitution provides in
                                                   21 pertinent part: “No person shall be … deprived of life, liberty, or property, without due
                                                   22 process of law….”
                                                   23         107.    It is a fundamental principle that laws regulating persons or entities must
                                                   24 give fair notice of conduct that is forbidden or required. This requirement in clarity in
                                                   25 regulation is essential to the protections provided by the due process clause of the Fifth
                                                   26 Amendment. Laws that are impermissibly vague therefore violate due process and are
                                                   27 unconstitutional.
                                                   28

                                                                                                    26
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 28 of 31



                                                    1          108.   Individuals who violate Executive Orders issued by the governor, including
                                                    2 E.O. 2020-43, are subject to criminal penalties. See, e.g., A.R.S. § 26-317.
                                                    3          109.   E.O. 2020-43 is impermissibly vague in violation of the due process clause
                                                    4 because it purports to apply to “[i]ndoor gyms and fitness clubs or centers” without
                                                    5 further defining that phrase, which has no accepted meaning or definition in Arizona law,
                                                    6 and thus a person of ordinary intelligence cannot reasonably discern to whom E.O. 2020-
                                                    7 43 applies.
                                                    8          110.   E.O. 2020-43 is impermissibly vague in violation of the due process clause
                                                    9 because it directs certain businesses to “pause operations,” without further defining that
                                                   10 phrase, and thus a person of ordinary intelligence cannot reasonably discern what conduct
                                                   11 E.O. 2020-43 prohibits.
                                                   12          111.   E.O. 2020-43 is impermissibly vague in violation of the due process clause
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 in that it purports to pause the operations of certain businesses “until at least July 27,
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 2020,” without further explanation, and thus a person of ordinary intelligence cannot
                           310.229.9900




                                                   15 reasonably discern the duration of the already vague restrictions contained in E.O. 2020-
                                                   16 43.
                                                   17          112.   E.O. 2020-43 is impermissibly vague in violation of the due process clause
                                                   18 in that is purports to require businesses to submit a “form” in order to obtain
                                                   19 authorization to resume operations, without making the form available and without
                                                   20 setting forth any standards or guidelines for how reopening determinations will be made,
                                                   21 and thus a person of ordinary intelligence cannot reasonably discern how to obtain
                                                   22 authorization to resume business operations under E.O. 2020-43.
                                                   23          113.   The individual requirements of E.O. 2020-43, and E.O. 2020-43 read as a
                                                   24 whole, are so vague and indefinite as to establish no enforceable rules or standards at all.
                                                   25          114.   There are no supplemental Executive Orders or other government resources
                                                   26 available to explain, clarify, or correct the vague and indefinite terms and requirements of
                                                   27 E.O. 2020-43.
                                                   28

                                                                                                     27
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 29 of 31



                                                    1         115.    To the extent E.O. 2020-43 could be interpreted to apply to Plaintiffs, and
                                                    2 to the extent Plaintiffs face criminal penalties for violating the vague requirements of
                                                    3 E.O. 2020-43, Plaintiffs will suffer serious and irreparable harm to their constitutional
                                                    4 rights unless Defendants are enjoined from implementing and enforcing E.O. 2020-43 as
                                                    5 to Plaintiffs and their franchisees in Arizona.
                                                    6         116.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
                                                    7 declaratory relief and injunctive relief invalidating and enjoining enforcement of E.O.
                                                    8 2020-43 as to Plaintiffs and their franchisees in Arizona.
                                                    9                                   PRAYER FOR RELIEF
                                                   10         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:
                                                   11         A.      Declaring that E.O. 2020-43 is unenforceable because it is unconstitutional
                                                   12 under the Due Process Clause of the Fifth and Fourteenth Amendments to the United
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13 States Constitution;
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14         B.      Declaring that E.O. 2020-43 is unenforceable because it is unconstitutional
                           310.229.9900




                                                   15 under the Equal Protection Clause of the Fourteenth Amendment to the United States
                                                   16 Constitution;
                                                   17         C.      Declaring that E.O. 2020-43 is unenforceable because it is unconstitutional
                                                   18 under the Takings Clause of the Fifth Amendment to the United States Constitution;
                                                   19         D.      Declaring that E.O. 2020-43 is unenforceable because it violates Plaintiffs’
                                                   20 rights to due process under Article 2, § 4 of the Arizona Constitution;
                                                   21         E.      Declaring that E.O. 2020-43 is unenforceable because it violates Plaintiffs’
                                                   22 rights to equal protection of law under Article 2, § 13 of the Arizona Constitution;
                                                   23         F.      Declaring that E.O. 2020-43 is unenforceable because it is unconstitutional
                                                   24 under the Contracts Clause in Article 1, Section 10 of the United States Constitution;
                                                   25         G.      Declaring that E.O. 2020-43 is unenforceable because it is
                                                   26 unconstitutionally vague under the Due Process Clause of the Fifth and Fourteenth
                                                   27 Amendments to the United States Constitution;
                                                   28         H.      Temporarily and permanently enjoining the enforcement of E.O. 2020-43;

                                                                                                    28
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 30 of 31



                                                    1        I.     Awarding Plaintiffs money damages in an amount according to proof;
                                                    2        J.     Awarding Plaintiffs their costs and litigation expenses, including attorney’s
                                                    3 fees and costs; and
                                                    4        K.     Awarding Plaintiffs such other and further relief that this Court deems just,
                                                    5 proper, and equitable.
                                                    6        RESPECTFULLY SUBMITTED this 22nd day of July, 2020.
                                                    7
                                                                                                QUARLES & BRADY LLP
                                                    8                                           Renaissance One
                                                                                                Two North Central Avenue
                                                    9                                           Phoenix, AZ 85004-2391
                                                   10
                                                                                                By /s/ Brian A. Howie
                                                   11                                              Brian A. Howie
                                                   12                                           Alex M. Weingarten* (CA 204410)
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13                                           amweingarten@venable.com
                      LOS ANGELES, CA 90067




                                                                                                Celeste M. Brecht* (CA 238604)
VENABLE LLP




                                                   14
                           310.229.9900




                                                                                                cmbrecht@venable.com
                                                   15                                           Jeffrey K. Logan* (CA 136962)
                                                                                                jklogan@venable.com
                                                   16                                           Steven E. Swaney* (CA 221437)
                                                                                                seswaney@venable.com
                                                   17                                           VENABLE LLP
                                                   18                                           2049 Century Park East, Suite 2300
                                                                                                Los Angeles, CA 90067
                                                   19
                                                   20                                           Attorneys for Plaintiffs
                                                                                                Xponential Fitness LLC, AKT Fitness, LLC,
                                                   21                                           Club Pilates Franchise, LLC, CycleBar
                                                                                                Franchising, LLC, PB Franchising, LLC, Row
                                                   22                                           House Franchise, LLC, Stretch Lab Franchise,
                                                   23                                           LLC and Yoga Six Franchise, LLC

                                                   24                                           *Admitted Pro Hac Vice
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                                  29
                                                        Case 2:20-cv-01310-DJH Document 49 Filed 07/22/20 Page 31 of 31



                                                    1                                 JURY TRIAL DEMAND
                                                    2        Plaintiffs hereby demand a jury trial on all claims for which it is available.
                                                    3 RESPECTFULLY SUBMITTED this 22nd day of July, 2020.
                                                    4
                                                                                                 QUARLES & BRADY LLP
                                                    5                                            Renaissance One
                                                                                                 Two North Central Avenue
                                                    6                                            Phoenix, AZ 85004-2391
                                                    7
                                                                                                 By /s/ Brian A. Howie
                                                    8                                               Brian A. Howie
                                                    9                                            Alex M. Weingarten* (CA 204410)
                                                   10                                            amweingarten@venable.com
                                                                                                 Celeste M. Brecht* (CA 238604)
                                                   11                                            cmbrecht@venable.com
                                                                                                 Jeffrey K. Logan* (CA 136962)
                                                   12                                            jklogan@venable.com
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13                                            Steven E. Swaney* (CA 221437)
                      LOS ANGELES, CA 90067




                                                                                                 seswaney@venable.com
VENABLE LLP




                                                   14
                           310.229.9900




                                                                                                 VENABLE LLP
                                                   15                                            2049 Century Park East, Suite 2300
                                                                                                 Los Angeles, CA 90067
                                                   16
                                                                                                 Attorneys for Plaintiffs
                                                   17                                            Xponential Fitness LLC, AKT Fitness, LLC,
                                                   18                                            Club Pilates Franchise, LLC, CycleBar
                                                                                                 Franchising, LLC, PB Franchising, LLC, Row
                                                   19                                            House Franchise, LLC, Stretch Lab Franchise,
                                                                                                 LLC and Yoga Six Franchise, LLC
                                                   20
                                                   21                                            *Admitted Pro Hac Vice
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28


                                                                                                   30
